t c summary opinion united_states tax_court clifford ray wood sr and danielle denise levering-wood petitioners v commissioner of internal revenue respondent docket no 15860-04s filed date clifford ray wood sr pro_se james h harris for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioners are entitled to claim a dependency_exemption deduction for jw1 for taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in newark delaware on the date the petition was filed in this case on date clifford wood sr petitioner and stephanie wood ms wood petitioner’s former wife were married during the marriage petitioner and ms wood had one child jw born in petitioner and ms wood were divorced in petitioner and ms wood’s divorce was granted by a final divorce decree entered by the family court of the state of delaware in and for new castle county on date petitioner and ms wood entered into a separation agreement that was incorporated into the final divorce decree the separation 1the court uses only the minor child’s initials 2after his divorce from ms wood petitioner married petitioner danielle denise levering-wood in july of agreement was signed by petitioner ms wood and their respective counsel the separation agreement states in pertinent part as follows this agreement dated this day of nov a d is made between stephanie wood hereinafter referred to as wife ms wood and clifford wood sr hereinafter referred to as husband petitioner recitals whereas the parties stephanie wood and clifford wood sr were married in due form on date and whereas one child was born to the marriage of the parties namely jw born in whereas diverse disputes and unhappy differences arose between husband and wife the said parties legally_separated on date and are planning to live separate and apart from one another during the remainder of their respective lives and whereas the parties have reached an agreement regarding the division of their marital property and debt custody visitation child_support and all other matters ancillary to their separation now therefor sic in consideration of these facts and circumstances and of the mutual promises made in this agreement husband and wife each agree child custody visitation parties shall have joint custody with wife being the primary residential parent husband shall have visitation that is equivalent to the standard visitation guidelines the days that husband shall exercise his visitation will be by mutual agreement as long as husband notifies wife within twenty-four hours of receiving his monthly work schedule at or before the beginning of each month should husband’s work schedule change from that given to wife at the beginning of each month husband shall notify wife as soon as possible or at least within twenty-four hours of the date that visitation is being changed on date the family court of the state of delaware in and for new castle county issued an order modifying custody of jw as the present case pertains to the taxable_year such order is not relevant however the court notes that in the order dated date the family court of the state of delaware ordered that ms wood retain primary residential custody of jw petitioners filed a form_1040 u s individual_income_tax_return for the taxable_year petitioners did not attach a form_8332 release of claim to the exemption for child of divorced or separated parents or any statement waiver or declaration conforming to the substance of form_8332 to their federal_income_tax return ms wood did not sign a form_8332 or any statement or waiver stating that she was releasing her claim to the exemption for jw in their federal_income_tax return petitioners claimed a dependency_exemption deduction for jw respondent disallowed the claimed dependency_exemption deduction for jw accordingly respondent issued to petitioners a notice_of_deficiency determining a deficiency of dollar_figure in petitioners’ federal_income_tax discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden of 3we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 proof has not shifted to respondent with respect to the issue in the present case moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 sec_151 authorizes deductions for the exemptions provided by that section in particular sec_151 provides an exemption for each of a taxpayer’s dependents as defined in sec_152 who is a child of the taxpayer and who has not reached the age of by the close of the taxable_year sec_151 sec_152 defines the term dependent to include a taxpayer’s child provided that more than half of the child’s support was received from the taxpayer or is treated under sec_152 as received from the taxpayer in the case of a child of divorced parents sec_152 provides as a general_rule that the child shall be treated as receiving over half of his or her support from the custodial_parent sec_1_152-4 income_tax regs provides that custody will be determined by the terms of the most recent decree of divorce if there is one in effect in the event of so-called split or joint custody ‘custody’ will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year id thus in the present case because the separation agreement established that ms wood was the primary residential custodian of jw throughout and because petitioner has testified that jw resided with ms wood for the greater portion of the calendar_year ms wood was the custodial_parent in and petitioner was the noncustodial_parent sec_152 provides an exception to the general_rule of sec_152 pursuant to that exception the child shall be treated as receiving more than half of his or her support from the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the declaration required by sec_152 must be made either on form_8332 or on a statement conforming to the substance of that form id accord 114_tc_184 affd sub nom 293_f3d_1208 10th cir the form provided by the irs form_8332 calls for the following information the name of the child or children for whom an exemption claim is released the applicable tax_year or years for which the claims are released the custodial parent’s signature and the date of signature the custodial parent’s social_security_number the noncustodial parent’s name and the noncustodial parent’s social_security_number the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs fed reg date in the present case ms wood as the custodial_parent did not sign a form_8332 or any written declaration or statement agreeing not to claim the exemption for jw and no such form declaration or statement was attached to petitioners’ return for the year in issue however petitioner argues that he provided approximately percent of jw’s support for taxable_year and therefore he should be entitled to claim the exemption with respect to jw petitioner may have provided percent of jw’s support for taxable_year however such a fact does not suffice to change the express requirements of sec_152 see miller v commissioner supra pincite where this court stated the control_over a child’s dependency_exemption conferred on the custodial_parent by sec_152 was intended by congress to simplify the process of determining who is entitled to claim dependency_exemptions for children of a marriage see h rept part pincite to make sec_152 work as intended that control must be preserved by insisting on adherence to the requirements of sec_152 the law is clear that petitioners are entitled to the child dependency_exemption for jw in only if they have complied with the provisions of sec_152 petitioners have failed in this regard it follows therefore that the exception set forth in sec_152 does not apply and that the general_rule of sec_152 does apply accordingly petitioners are not entitled to deduct the dependency_exemption deduction for jw for taxable_year sec_152 miller v commissioner supra reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
